Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-19-00599-CV

                                      Jason WHITE,
                                         Appellant

                                             v.

                                     Elizabeth HOLT,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 19-286
                        Honorable Kirsten Cohoon, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

       We order that appellee Elizabeth Holt recover her costs of this appeal, if any, from
appellant Jason White.

       SIGNED January 22, 2020.


                                              _________________________________
                                              Beth Watkins, Justice